Case 1:17-cv-06127-ILG-ST Document 39 Filed 11/21/19 Page 1 of 2 PageID #: 276
                            LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                            One Penn Plaza • Suite 2527 • New York, New York 10119
                                       T: 212.792-0046 • F: 212.561.7108
                                          E: Joshua@levinepstein.com

                                                                                       November 21, 2019

Via Electronic Filing
The Honorable Magistrate Judge Steven Tiscione
U.S. District Court Eastern District of New York
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                Re:      Chincha v. Patel
                         Case No.: 1:17-cv-06127-ILG-ST

Dear Honorable Judge Tiscione:

         This law firm represents Defendant Manojkumar Patel (the “Defendant”) in the above-referenced
action. This letter is submitted on consent of Plaintiff’s counsel.

        Pursuant to Rule I(D) of Your Honor’s Individual Motion Practices, this letter respectfully serves
as a request to extend: the discovery completion date of November 21, 2019 to, through and including,
February 28, 2019. This is the fifth request for an extension of time, and this request is not made lightly.

        By way of background, Your Honor had scheduled a settlement conference on December 4, 2019
at 11:00 a.m. [See Dckt. No. 38]. Extending the fact discovery deadline would provide the additional time
to continue settlement discussions. Should the parties have to move forward with depositions prior to the
Settlement Conference, they would incur significant costs and expenses that would drastically impair the
prospect of any settlement. Thus, the parties respectfully request a short extension of time to complete fact
discovery while settlement discussions are ongoing.

        In addition, the undersigned has been advised by Plaintiff’s counsel that he will be traveling on
holidays for two (2) weeks in January, which will complicate scheduling depositions.

         This request would affect the dipositive motion practice deadline of December 20, 2019. Thus, the
parties request that this deadline be extended to February 20, 2019.

        Thus, Defendant respectfully requests that (a) the discovery completion date of November 21, 2019
be extended to, through and including, February 28, 2019; and (b) the dipositive motion practice deadline
of December 20, 2019 be extended to, through and including, March 20, 2019.

        Thank you, in advance, for your time and attention.
                                                  Respectfully submitted,
                                                        LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                        By: /s/ Joshua D. Levin-Epstein
                                                        Joshua Levin-Epstein
                                                        1 Penn Plaza, Suite 2527
                                                        New York, New York 10119
                                                        Tel.: (212) 792-0046
                                                        Email: joshua@levinepstein.com
                                                        Attorneys for Defendant
Case 1:17-cv-06127-ILG-ST Document 39 Filed 11/21/19 Page 2 of 2 PageID #: 277
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                          One Penn Plaza • Suite 2527 • New York, New York 10119
                                     T: 212.792-0046 • F: 212.561.7108
                                        E: Joshua@levinepstein.com

Cc: All Parties via ECF
